Exhibit 10.7

 

 

HI-TECH PHARMACAL CO., INC.

369 BAYVIEW AVENUE

AMITYVILLE, NY 11701

 

 

September 12, 2013

 

Mr. Gary M. April

17 Alley Pond Court

Dix Hills, NY 11746

 

 

Dear Mr. April:

 

Reference is made to that certain letter agreement, dated October 18, 2011, by
and between Hi-Tech Pharmacal Co., Inc. (the “Company”) and you in connection
with your employment (the “Letter Agreement”). All terms not defined herein
shall have the meanings ascribed to them in the Letter Agreement.

 

1.The Letter Agreement is hereby amended as follows:

 



  (a) The “Effective Date” shall mean October 1, 2013.         (b) The “Term”
shall mean twelve (12) months from the Effective Date or until terminated as
provided in the Letter Agreement.         (c) All references to “Year One” shall
mean the period from October 1, 2013 until September 30, 2014.  All references
to “Year Two” are hereby deleted.         (d) The compensation for your services
will remain unchanged at an annual salary in the amount of Two Hundred
Fifty-Five Thousand ($255,000) Dollars for Year One.           (e) Paragraph 6
of the Letter Agreement is hereby modified by adding the following sentence to
the end of the paragraph as follows:           “Upon payment of the Sales Bonus
to you, the Company or its successor may terminate your employment hereunder and
the Company or its successor will incur no further liability to you under this
Letter Agreement, including without limitation, for payment of salary or any
bonuses after termination of the Letter Agreement.”



 



 

 

 

Mr. Gary M. April

September 12, 2013

Page 2

 

 

 

2.Except as modified above, in all other respects, the Letter Agreement remains
unchanged and in full force and effect.

 

If the foregoing is acceptable to you, please execute the enclosed copy of this
Letter Agreement in the space provided below and return it to me at your
earliest convenience.

 

  Very truly yours,         Hi-Tech Pharmacal Co., Inc.               By:
/s/David S. Selzer     Name:  David S. Seltzer     Title:   President

 

Accepted and agreed to

this 12th day of September, 2013

 

/s/Gary M. April   Gary M. April  

 



 

